Name: Regulation (EEC) No 3328/75 of the Council of 18 December 1975 renewing the arrangements for the reduction of import charges on beef and veal products originating in the African, Caribbean and Pacific States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 329/4 Official Journal of the European Communities 23 . 12. 75 REGULATION (EEC) No 3328/75 OF THE COUNCIL of 18 December 1975 renewing the arrangements for the reduction of import charges on beef and veal products originating in the African , Caribbean and Pacific States THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment ( ! ) ; Article 1 1 . The charges on imports of the products origi ­ nating in the ACP States referred to in Article 1 (a) of Regulation (EEC) No 805/68 shall be reduced, within the limits of the quantities specified in Article 2, by an amount to be fixed quarterly by the Commission and corresponding to 90 % of the average of the import charges applicable during a reference period . 2 . Paragraph 1 shall apply only to imports for which the importer proves that an export tax of an amount corresponding to the reduction provided for in that paragraph has been charged by the exporting country. Whereas Article 2 (2) and (3) of Council Regulation (EEC) No 1599/75 (2) of 24 June 1975 on the arrange ­ ments applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territo ­ ries provides, as partial compensation for the import charges leviable by reason of the current trend of the world market, for a reduction in the charges, other than customs duties, on imports of the products origi ­ nating in the ACP States, referred to in Article 1 (a) of Council Regulation (EEC) No 805/68 (3 ) of 27 June 1968 on the common organization of the market in beef and veal , as last amended by Regulation (EEC) No 1 855/74 (4), provided that an export tax of a corres ­ ponding amount has been applied by the exporting country ; whereas these special arrangements are to apply only until 31 December 1975 ; Article 2 The reduction provided for in Article 1 shall be subject to an overall maximum, expressed in terms of boned meat, of 13 766 metric tons, allocated as follows : Botswana Kenya Madagascar Swaziland 8 680 metric tons, 65 metric tons, 3 478 metric tons, 1 543 metric tons . Article 3 1 . Detailed rules for the application of this Regula ­ tion shall be adopted in accordance with the proce ­ dure provided for in Article 27 of Regulation (EEC) No 805/68 . Whereas this reduction in import charges applies only to those quantities for which importation is autho ­ rized under the provisions adopted pursuant to Article 21 of Regulation (EEC) No 805/68 ; Whereas the conditions which led to the application of these measures have not altered since ; whereas, in order to enable the countries involved to maintain traditional trade flows, under the current market price situation obtaining in those countries and in the Community, it is necessary to continue to apply excep ­ tional arrangements for the first half of 1976, while allowing for such arrangements to be revised, particu ­ larly in the event of a change in import conditions, These detailed rules shall concern in particular : (a) the basis for calculation and the period of refer ­ ence to be taken into consideration for the purpose of fixing the amount by which the import charges are to be reduced ; (b) rules for fixing the corresponding amount to be charged by the exporting country ; (c) the issue of import licences ; (d) admissible proof and inspection measures. (') Opinion delivered on 15 . 12. 1975 (not yet published in the Official Journal). (2 ) OJ No L 166, 28 . 6 . 1975, p. 67 . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (4 ) OJ No L 195, 18 . 7. 1974, p. 14 . 23 . 12. 75 Official Journal of the European Communities No L 329/5 governing imports into the Community of the products in question originating in the ACP States, modify or abrogate the arrangements provided for in this Regulation . Article 4 This Regulation shall enter into force on 1 January 1976 . 2. Under the same procedure derogation may be made from the principle of quarterly fixing and from the rules concerning the reference period, if a change in the representative rate of the currency of a Member State or the transition from one marketing year to the next so requires. 3 . The Council , acting by a qualified majority on a proposal from the Commission , may, in the light of changes in the beef and veal market or in the factors It shall remain applicable until 30 June 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1975. For the Council The President M. TOROS